Citation Nr: 9927742	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-17 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for basal-cell 
carcinoma of the skin due to exposure to ionizing radiation.

2.  Entitlement to service connection for adenomatous polyps 
of the colon due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Ricky J. Cox, Attorney


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel



INTRODUCTION

The appellant served on active duty from February 1951 to 
April 1955.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a July 1997 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  The appellant was exposed to ionizing radiation in 
service as a result of his participation in the atmospheric 
testing of nuclear weapons and is a radiation-exposed 
veteran.

2.  The appellant developed basal-cell carcinoma of the skin 
and adenomatous polyps of the colon approximately 38 years 
after inservice exposure to ionizing radiation.

3.  Competent evidence attributing basal-cell carcinoma and 
adenomatous polyps of the colon to service or to inservice 
exposure to ionizing radiation has not been presented.


CONCLUSIONS OF LAW

1.  Basal-cell carcinoma of the skin as due to exposure to 
ionizing radiation was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (1998).

2.  Adenomatous polyps of the colon due to exposure to 
ionizing radiation were not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (1998).

3.  The claim for service connection for basal-cell carcinoma 
of the skin on a direct or presumptive basis is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The claim for service connection for adenomatous polyps 
of the colon on a direct or presumptive basis is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant filed claims for service connection for skin 
cancer and intestinal polyps in August 1995.  Service 
connection for both disabilities was denied in July 1997.  In 
statements submitted in support of the claims by the 
appellant's representatives, the appellant has contended that 
he developed skin cancer, other skin abnormalities and 
intestinal polyps/adenomas of the colon as a result of 
exposure to ionizing radiation during service. 

The appellant has described how, during service, he was 
chosen to participate in a top-secret operation in Nevada.  
He and other participants were taken to the exercise area and 
ordered into a trench.  Ribbons were attached to their 
clothing and they were given smoked-glasses.  After the bomb 
was discharged and the shock wave had passed over them, the 
participants walked to ground zero.  A mushroom cloud was 
still over the area.  Some of the mock city and jeeps were 
still burning.  Sheep that had been staked to the ground were 
badly burned and had died.  After they had been in the area 
for some time, the ribbons they wore showed that they were 
being exposed to dangerously high levels of ionizing 
radiation.  An officer ordered them taken away because they 
were being exposed to too much ionizing radiation.  They were 
brushed off with brooms and taken by truck to their tents 
where they remained for 2 days.  The appellant has contended 
that the participants were exposed to ionizing radiation that 
far exceeded the doses estimated by the Department.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

A veteran is entitled to presumptive service connection under 
certain conditions for a group of enumerated disabilities 
that become manifest to a compensable degree within a time 
period specified after separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1997).  Presumptive service 
connection is warranted for malignant tumors that become 
manifest to a degree of 10 percent or more within 1 year from 
the date of separation from service.

Service connection for disability which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three ways.  Davis v. Brown, 10 Vet. App. 
209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  
First, as to radiation-exposed veterans, there are certain 
types of cancer which will be presumptively service 
connected.  38 U.S.C.A. § 1112(c) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.309(d) (1998).  Second, 38 C.F.R. § 3.311(b) 
provides a list of "radiogenic diseases," including skin 
and colon cancer, which require additional development before 
service connection may be granted.  Third, direct service 
connection can be established by showing that the disease was 
incurred during or aggravated by service.

A "radiation-exposed veteran" is defined by 38 C.F.R. 
§ 3.309(d)(3) as either a veteran who while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device.

For claims based on exposure to ionizing radiation, 38 C.F.R. 
§ 3.311 calls for the development of a dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service. 

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1998); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  For diseases entitled to 
presumptive service connection, competent evidence that the 
disease was manifest within one year following service is 
necessary to well ground the claim.  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  The Board does note that 
regulations require certain types of development independent 
of a well-grounded claim.

At the time of the appellant's enlistment examination in 
February 1951, the condition of his skin, abdomen and 
viscera, anus and rectum was normal.  The appellant denied 
indigestion, stomach or intestinal trouble or rectal disease.  
A duodenal ulcer was diagnosed in August 1953.  In a January 
1954 record, the appellant complained of stomach trouble over 
the past year including epigastric pain, nausea but no 
vomiting.  Four months prior he had noted a tarry material on 
the surface of his stool on one occasion.  A gastrointestinal 
series was normal except for irritability of the stomach 
consistent with gastritis.  The appellant contracted an 
intestinal hookworm infection in February 1954 and he was 
admitted to the hospital.  On examination there was mild 
epigastric tenderness to palpation.  Findings consistent with 
gastritis were made, but no actual ulcer was demonstrated.  
It was never determined whether the appellant actually had 
blood in his stools on the prior occasions.  Blood on rectal 
examination was noted during his admission.  Sigmoidoscopy 
revealed no abnormalities.  A rectal examination was normal.  
The appellant was discharged from the hospital with diagnoses 
of ancylostomiasis and chronic gastritis.  A barium enema 
performed in March 1954 demonstrated no colon pathology.  The 
appellant's skin, abdominal viscera, anus and rectum were 
normal at the time of his separation examination in April 
1955.  The appellant denied stomach, intestinal or rectal 
trouble.

A VA examination was conducted in November 1960.  The 
appellant reported stomach trouble.  He reported cramping and 
burning with nausea and occasional vomiting.  There was 
considerable tenderness on pressure over the upper abdomen.  
An upper gastrointestinal series was normal as to the 
esophagus, stomach and duodenum.  A feces specimen was 
unobtainable.  The appellant's digestive system was said to 
be normal.  The appellant's skin was normal.  A clinical 
diagnosis of duodenal ulcer only mildly active was made.

Records from Memorial Hospital at Gulfport documented that 
basal-cell carcinoma was excised from the left base of the 
appellant's neck in July 1991.  Hyperplastic and adenomatous 
polyps showing marked inflammation were removed from the 
appellant's cecum in August 1991.  In July 1993, the 
appellant was diagnosed with internal hemorrhoids apparently 
responsible for episodes of bleeding, cecal area polyps and 
diverticulosis of the ascending and sigmoid colon.  Biopsies 
of polyps removed from the appellant's colon and cecum were 
described as adenomatous.

Service personnel records documented atomic warfare training 
in May 1953.  The Defense Special Weapons Agency documented 
the appellant's participation in Operation UPSHOT-KNOTHOLE, a 
U. S. atmospheric nuclear test series conducted at the Nevada 
Test Site during 1953.  A careful search of the dosimetry 
data revealed no record of radiation exposure for the 
appellant.  However, a scientific dose reconstruction titled 
Analysis of Radiation Exposure for Maneuver Units, Exercise 
Desert Rock V. Operation UPSHOT-KNOTHOLE indicated that the 
appellant would have received a probable dose of 0.06 rem 
gamma for his participation.  This dose had an upper error 
bound of 0.08 rem gamma.  If the appellant was a member of 
the helilifter platoon, his probable dose would have been 
0.13 rem gamma with and upper bound of 0.18 rem gamma 
instead.  A scientific dose reconstruction titled Neutron 
Exposure for DoD Nuclear Test Personnel indicated that due to 
the distance of the appellant's unit from ground zero, he had 
virtually no potential for exposure to neutron radiation.  
There was no evidence to suggest that skin cancer was 
associated with radiation doses (external or internal) at the 
levels received by the participants in atmospheric nuclear 
testing.  A description of the appellant's participation in 
the exercise included a noted radiation exposure level of 
0.26 R/hr.  

A Unit History report from the UPSHOT-KNOTHOLE event reported 
that the troops were placed in trenches 10,300 yards from the 
intended ground zero.  The actual ground zero was 
approximately 280 yards south of the aim point.  Five minutes 
after the detonation the troops moved toward two objectives.  
Two platoons were airlifted by helicopter to a landing zone 
at one of the objectives.  Then all the troops were deployed 
to the intended ground zero.  They toured the display area to 
observe the post-shot condition of the equipment that had 
been subjected to the effects of the detonation.

A National Academy of Sciences executive summary report found 
the procedures used to estimate external radiation exposure 
of service personnel involved in nuclear weapons tests to be 
reasonably sound.

The RO undertook development of the claim pursuant to 
38 C.F.R. § 3.311 (1998).  In a May 1997 letter, the RO 
requested an opinion from the Under Secretary for Health 
regarding the likelihood that the appellant's basal-cell 
carcinoma or adenomatous polyps of the colon resulted from 
exposure to radiation in service.  The request was referred 
to the Chief Public Health and Environmental Hazards Officer.  
The Chief Public Health and Environmental Hazards Officer 
report noted the dose estimates by the Defense Special Weapon 
Agency: ionizing radiation of 0.13 rem gamma with an upper 
bound of 0.18 rem gamma and virtually no potential for 
neutron.  The report referred to the CIRRPC Science Panel 
Report Number 6, 1988, which did not provide screening doses 
for skin cancer or adenomas of the colon.  Skin cancer 
usually was attributed to ionizing radiation at high doses, 
e.g. several hundred rads.  Excess numbers of basal cell 
cancers had also been reported in skin which received 
estimated doses of 9-12 rads in margins of irradiated areas.  
Adenomas of the colon were considered to be a precancerous 
disease.  However, this veteran's exposure was below the 
applicable screening dose for colon cancer of 17 rads.  It 
was the concluding opinion that is was unlikely that the 
veteran's basal cell skin cancer or adenomas of the colon 
were attributable to ionizing radiation in service.

The Director of Compensation and Pension Service then issued 
a letter in June 1997 concluding that as a result of the 
opinion above, there was no reasonable possibility that the 
veteran's disability was the result of ionizing radiation 
exposure in service.

The appellant's claims for service connection for basal-cell 
carcinoma or the skin and adenomatous colon polyps as due to 
radiation exposure in service are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he 
has presented a claim which is plausible.  There is evidence 
of his participation in service in atmospheric testing of 
nuclear weapons in service and the subsequent development of 
cancerous and pre-cancerous conditions, some that are 
considered radiogenic diseases per regulation.

The RO has met its duty in the development of his claim.  
Records were obtained from all sources identified by the 
appellant.  The RO undertook complete development of the 
radiation claim including referral to the Under Secretary for 
Benefits and Under Secretary for Health.  Furthermore, there 
is no indication from the appellant or his representative 
that there is outstanding evidence which would be relevant to 
this claim.  There is evidence that appellant is in receipt 
of Social Security Administration benefits.  However, the 
appellant has not asserted that Social Security 
Administration benefits were awarded for skin or cancer or 
adenomas of the colon, neither has he asserted that they 
would contain any evidence relevant to the claim on appeal.  
In particular, there is no assertion that there are 
outstanding credible radiation dose estimates.  Accordingly, 
there is no indication that the Social Security 
Administration records are material.

Radiation exposure in service is of record as evidenced by 
the appellant's participation in 1953 in Operation UPSHOT-
KNOTHOLE.  Accordingly, the appellant is a radiation-exposed 
veteran.  Presumptive service connection is warranted for 
leukemia and cancers of the thyroid, breast, pharynx, 
esophagus, stomach, small intestine, pancrease, multiple 
myeloma, lymphomas, bile ducts, gall bladder, liver, salivary 
gland an urinary tract.  38 C.F.R. § 3.309(d)(2)(i-xv) 
(1998).  The appellant has developed basal-cell carcinoma of 
the skin and precancerous adenomatous polyps in the colon.  
Neither warrants presumptive service connection for a 
radiation-exposed veteran.

Pursuant to 38 C.F.R. § 3.311, both skin and colon cancer are 
radiogenic diseases.  The veteran was exposed to ionizing 
radiation as a result of his participation in Operation 
UPSHOT-KNOTHOLE.  The appellant developed basal-cell 
carcinoma and precancerous adenomatous polyps in his colon 
approximately 38 years after exposure to ionizing radiation, 
both conditions manifesting 5 years or more after exposure.  
The claim was referred to the Under Secretary for Benefits by 
the RO pursuant to this regulation for an opinion, and was 
subsequently referred to the Chief Public Health and 
Environmental Hazards Officer.  The opinion concluded that 
skin cancer had been attributed to higher doses of ionizing 
radiation than that was received by the appellant.  Adenomas 
of the colon were considered precancerous lesions, but even 
so the appellant's exposure to ionizing radiation was below 
the applicable screening dose for colon cancer.  The opinion 
concluded that it was unlikely that the appellant's basal-
cell skin cancer or adenomas of the colon could be attributed 
to exposure to ionizing radiation in service.  The Director 
of the Compensation and Pension service concluded that there 
was no reasonable possibility that the disabilities were the 
result of ionizing radiation exposure.  Therefore, there is 
no support for the appellant's contention that his skin 
cancer or adenomatous colon polyps are attributable to 
inservice exposure to ionizing radiation and service 
connection must be denied under this regulation as well.

The Board has considered the appellant's contention that his 
exposure in service far exceeded the doses estimated by the 
Defense Special Weapons Agency.  The Board has balanced the 
appellant's lay opinion against the estimates of the Defense 
Special Weapons Agency along with the National Academy of 
Sciences determination that the procedures used to estimate 
external radiation exposure of service personnel involved in 
nuclear weapons tests were reasonably sound.  Greater weight 
must be accorded the estimates of the Defense Special Weapons 
Agency and the National Academy of Science determinations as 
they are based on sound scientific evidence.  The appellant 
has provided no sound scientific evidence in support for his 
conclusion that the doses were underestimated.  In spite of 
the appellant's documented exposure to ionizing radiation in 
service, sound medical evidence has concluded that it is 
unlikely that his subsequent development of basal-cell 
carcinoma and adenomatous polyps of the colon to that 
exposure.  The appellant has presented no sound medical 
evidence to the contrary.  Accordingly, the preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

The Board has also considered whether service connection is 
warranted on a direct basis.  Basal-cell carcinoma and 
adenomatous colon polyps were not diagnosed until many years 
after service.  No competent examiner has ever attributed 
them to service.  Lacking competent evidence of an inservice 
disease or competent evidence linking the inservice disease 
to the current disability, on a direct basis, the claim is 
not well grounded.  

On a presumptive basis, the claim for service connection for 
basal-cell carcinoma of the skin or adenomatous polyps of the 
colon is not well grounded.  The malignant skin tumor was not 
diagnosed within one year after separation from service.  The 
adenomatous colon lesions are precancerous, however even 
assuming they would have developed into malignant colon 
cancer, they were not manifest within one year after 
separation from service.  

The appellant's Verification of service DD Form 214 
documented service in the Korean Conflict.  He earned the 
combat infantryman badge in addition to other awards and 
decorations.  The Board finds that he is a combat veteran.  
With regard to combat veterans, 38 U.S.C.A. § 1154(b) 
lightens the burden of a veteran who seeks benefits for an 
allegedly service-connected disease or injury and who allege 
that the disease or injury was incurred in, or aggravated 
by, combat service.  Jensen v. Brown, 19 F.3d 1413, 1416 
(Fed. Cir. 1994).  In light of the fact that the appellant's 
radiation did not occur in combat nor had the appellant 
alleged that his radiation exposure occurred during combat 
service in the Korean Conflict, this provision in 
inapplicable.



ORDER

Service connection for basal-cell carcinoma of the skin and 
adenomatous polyps of the colon due to exposure to ionizing 
radiation is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

